Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	The IDS filed 11/22/2021 and 2/11/2022 have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-9, 14-16, 20-22, and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-10 and 14-16 of U.S. Patent No. 10,890,881. See the corresponding table below. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite the features of receiving premises data, determining rules associated to modes and sending message accordingly. The instant application differs in that it further recite a gateway device that receives data, determine rules associated with current mode, and send data message. At the time invention was made, one of ordinary skill in the art would have been motivated to employ a gateway to perform such functions .
Present Application
U.S. Patent No. 10,890,881
1.  A system comprising: a server device located external to a premises;  and a gateway device located at the premises and in communication with the server device, wherein the gateway device is configured to: receive, from the server 
device, data indicative of a current mode associated with the premises; receive, from a premises device located at the premises, premises data;  
determine, based on the current mode, a rule associated with the current mode;  determine, based on the rule associated with the current mode, a data message 
indicative of the premises data;  and send the data message indicative of the premises data. 
 
2.  The system of claim 1, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode. 
 
3.  The system of claim 1, wherein the gateway device is configured to receive data indicative of the current mode associated with premises by receiving the data indicative of the current mode based on one or more of: a user indication of the current mode via a user interface, a schedule indicating a time period associated with the current mode, or a triggering condition indicating the current mode.

7.  A device comprising: one or more processors;  and memory storing instructions that, when executed by the one or more processors, cause the 
device to: receive, from a server device located external to a premises, data indicative of a current mode associated with the premises;  receive, from a premises device located at the premises, premises data;  determine, based on the current mode, a rule associated with the current mode;  determine, based on the rule associated with the current mode, a data message indicative of the premises data;  and send the data message indicative of the premises data. 
 

8.  The device of claim 7, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode. 
 
9.  The device of claim 7, wherein the instructions that, when executed by the one or more processors, cause the device to receive data indicative of the current mode associated with premises comprises instructions that, when executed by the one or more processors, cause the device to receive the data 
indicative of the current mode based on one or more of: a user indication of the current mode via a user interface, a schedule indicating a time period associated with the current mode, or a triggering condition indicating the current mode. 

14.  A non-transitory computer-readable medium storing computer-executable 
instructions that, when executed, cause: receiving, by a gateway device located 
a premises and from a server device located external to the premises, data indicative of a current mode associated with the premises;  receiving, by the gateway device and from a premises device located at the premises, premises data;  determining, based on the current mode, a rule associated with the current mode;  determining, by the gateway device and based on the rule associated with the current mode, a data message indicative of the premises data;  and sending, by the gateway device, the data message indicative of the premises data. 
 
15.  The non-transitory computer-readable medium of claim 14, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode. 
 
16.  The non-transitory computer-readable medium of claim 14, wherein receiving data indicative of the current mode associated with premises comprises receiving the data indicative of the current mode based on one or more of: a user indication of the current mode via a user interface, a schedule indicating a time period associated with the current mode, or a triggering condition indicating the current mode. 

20.  A device comprising: one or more processors;  and memory storing instructions that, when executed by the one or more processors, cause the 
device to: receive, from a server device located external to a premises, data indicative of a current mode associated with the premises; receive, from a premises device located at the premises, premises data;  determine, based on a rule associated with the current mode, a type of message;  and send, based on the type of message, a data message indicative of the premises data. 
 

21.  The device of claim 20, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode. 
 
22.  The device of claim 20, wherein the instructions that, when executed by 
the one or more processors, cause the device to receive data indicative of the 
current mode associated with premises comprises instructions that, when 
executed by the one or more processors, cause the device to receive the data indicative of the current mode based on one or more of: a user indication of the current mode via a user interface, a schedule indicating a time period associated with the current mode, or a triggering condition indicating the current mode. 


27.  A non-transitory computer-readable medium storing computer-executable 
instructions that, when executed, cause: receiving, by a gateway device located 
at a premises and from a server device located external to the premises, data 
indicative of a current mode associated with the premises;  receiving, from a premises device located at the premises, premises data;  determining, based on a rule associated with the current mode, a type of message;  and sending, based on the type of message, a data message indicative of the premises data. 
 
28.  The non-transitory computer-readable medium of claim 27, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode. 
 
29.  The non-transitory computer-readable medium of claim 27, wherein receiving data indicative of the current mode associated with premises comprises receiving the data indicative of the current mode based on one or more of: a user indication of the current mode via a user interface, a schedule indicating a time period associated with the current mode, or a triggering condition indicating the current mode.

1.  A system comprising: a premises device located at a premises;  and a gateway device located at the premises and in communication with the premises device, wherein the gateway device is configured to: receive, from a remote 
server located external to the premises, data indicative of a current mode associated with the premises;  receive, from the premises device, premises 
data;  determine, based on a rule associated with the current mode, a type of message;  and send, based on the type of message, a data message indicative of the premises data. 
 



2.  The system of claim 1, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode. 
 
3.  The system of claim 1, wherein the gateway device is configured to receive data indicative of the current mode associated with premises by receiving the data indicative of the current mode based on one or more of: a user indication of the current mode via a user interface, a schedule indicating a time period associated with the current mode, or a triggering condition indicating the current mode.

8.  A method comprising: receiving, by a gateway device located a premises 
and from a remote server located external to the premises, data indicative of a 
current mode associated with the premises;  receiving, by the gateway device and from a premises device located at the premises, premises data;  
determining, based on the current mode, a rule associated with the current 
mode;  determining, by the gateway device and based on the rule associated with the current mode, a data message indicative of the premises data;  and sending, by the gateway device, the data message indicative of the premises data. 
 
9.  The method of claim 8, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode. 
 
10.  The method of claim 8, wherein receiving data indicative of the current mode associated with premises comprises receiving the data indicative of the current mode based on one or more of: a user indication of the current 
mode via a user interface, a schedule indicating a time period associated with the current mode, or a triggering condition indicating the current mode.








8.  A method comprising: receiving, by a gateway device located a premises 
and from a remote server located external to the premises, data indicative of a 
current mode associated with the premises;  receiving, by the gateway device and from a premises device located at the premises, premises data;  
determining, based on the current mode, a rule associated with the current 
mode;  determining, by the gateway device and based on the rule associated with the current mode, a data message indicative of the premises data;  and sending, by the gateway device, the data message indicative of the premises data. 
 



9.  The method of claim 8, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode. 
 

10.  The method of claim 8, wherein receiving data indicative of the current mode associated with premises comprises receiving the data indicative of the current mode based on one or more of: a user indication of the current mode via a user interface, a schedule indicating a time period associated with the current mode, or a triggering condition indicating the current mode.


14.  A method comprising: receiving, by a gateway device located at a premises and from a remote server located external to the premises, data 
indicative of a current mode associated with the premises;  receiving, from a premises device located at the premises, premises data;  determining, based on a rule associated with the current mode, a type of message;  and sending, based on the type of message, a data message indicative of the premises data. 
 



15.  The method of claim 14, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode. 
 
16.  The method of claim 14, wherein receiving data indicative of the current mode associated with premises comprises receiving the data indicative of the current mode based on one or more of: a user indication of the current mode via a user interface, a schedule indicating a time period associated with the current mode, or a triggering condition indicating the current mode. 









14.  A method comprising: receiving, by a gateway device located at a premises and from a remote server located external to the premises, data 
indicative of a current mode associated with the premises;  receiving, from a premises device located at the premises, premises data;  determining, based on a rule associated with the current mode, a type of message;  and sending, based on the type of message, a data message indicative of the premises data. 
 




15.  The method of claim 14, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode. 
 
16.  The method of claim 14, wherein receiving data indicative of the current mode associated with premises comprises receiving the data indicative of the current mode based on one or more of: a user indication of the current mode via a user interface, a schedule indicating a time period associated with the current mode, or a triggering condition indicating the current mode. 
 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The claims recite: “wherein the device is a gateway device located the premises.” It is unclear as to where the device is located in relation to the premises (i.e. inside, outside, etc).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-10, 12, 13, 20-23, 25, 26 and 34-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humphries et al. (US 5,621,662, hereinafter referred to as “Humphries”) in view of Gonzales et al. (US 6,834,208, hereinafter referred to as “Gonzales”).

	Regarding claim 7, Humphries teaches a device (abstract - The network comprises a host computer connected through a host interface to a plurality of nodes) comprising: 
	one or more processors (figure 6 – processor of the host device);  and 
	memory (figures 7A to 7C, memory U8) storing instructions that, when executed by the one or more processors, cause the device to: 
	receive data indicative of a current mode associated with the premises (col. 14, lines 15-17 - The particular action that the host computer 20 takes in response to an event depends in part upon the mode of operation of the security sub-system. Since operation depends on the mode, the data indicative of the current mode is implicitly received);  
		receive, from a premises device located at the premises, premises data (abstract - The host computer polls each node on the network to determine system configuration and to perform a diagnostic check on the system.);  
		determine, based on the current mode, a rule associated with the current mode (figures 14A-14C illustrate different modes, such as night, weekday and weekend modes; col. 14, lines 15-49, different modes have different rules of operations.);
		determine, based on the rule associated with the current mode, a data message indicative of the premises data  (col. 13, lines 53-65 - The host computer 20 will process the received message and, based upon the set up of the system);  and 
		send the data message indicative of the premises data (col. 13, lines 53-65 - the host computer 20 may transmit one or more messages to some components on the system.  These messages might trigger warning signals if an intruder is approaching the perimeter of the house or they might trigger alarm signals if the intruder attempts to enter the house.  Also, the messages might trigger a unique signal in response to a unique event, such as a fire alarm in response to the detection of smoke or fire.). 
	However, Humphries does not explicitly teach receiving, from a server device located external to a premises, receive data indicative of a current mode associated with the premises. In an analogous art, Gonzales teaches receiving, from a second device external to the premises, the data indicative of the current mode associated with the premises (col. 4, lines 17-40 - a house scene can be launched by another entity, such as software running on a personal computer or an external controller, that is able to broadcast a scene launch command containing the house scene identifier for that particular house scene.). At the time the invention was made, one of ordinary skill in the art would have been motivated to receive data indicative of current mode from a second device external from the premises in order for the premises to be monitored externally regardless of where the user is, thus making the monitoring more efficient. 
 
	Regarding claim 8, Humphries teaches the device of claim 7, wherein the current mode comprises one or more of a home mode, an away mode, a sleep mode, a vacation mode, or a user defined mode (col. 21, lines 7-20 - a user can define a vacation mode.). 
 
	Regarding claim 9, Humphries teaches the device of claim 7, wherein the instructions that, when executed by the one or more processors, cause the device to receive data indicative of the current mode associated with premises comprises instructions that, when executed by the one or more processors, cause the device to receive the data indicative of the current mode based on one or more of: a user indication of the current mode via a user interface, a schedule indicating a time period associated with the current mode, or a triggering condition indicating the current mode (col. 14, lines 38-40 – home owner can control all modes by entering his/her user code). 
 
	Regarding claim 10, Humphries teaches the device of claim 7, wherein the instructions that, when executed by the one or more processors, cause the device to send the data message comprises instructions that, when executed by the one or more processors, cause the device to send, to one or more of the server device or an additional premises device located at the premises, the data message (col. 13, lines 53-65 - the host computer 20 may transmit one or more messages to some components on the system). 
 
	Regarding claim 12, Humphries teaches the device of claim 7, wherein the instructions, when executed by the one or more processors, further cause the device to store a plurality of rules corresponding to a plurality of modes, wherein the plurality of rules comprise a first rule triggering a first type of message if data is received during a first mode and a second rule triggering a second type of message if the data is received during a second mode (figures 14A-14C illustrate different modes, such as night, weekday and weekend modes; col. 14, lines 15-49, different modes have different rules of operations.). 
 	Regarding claim 13, Humphries teaches the device of claim 7, wherein the device comprises one or more of gateway device or a network device figure 4: host computer 20 connected to network). 

	Claim 20 is rejected under the same rationale as claim 7. Claim 20 differs from claim 7 in that it further recites determine, based on a rule associated with the current mode, a type of message;  and send, based on the type of message, a data message indicative of the premises data. Nevertheless, Humphries teaches determine, based on a rule associated with the current mode (figures 14A-14C illustrate different modes, such as night, weekday and weekend modes; col. 14, lines 15-49, different modes have different rules of operations.), a type of message (col. 11, lines 57-64 - The message type is a two-byte segment that identifies up to 65,536 different types of messages.  An example of a message types is the reset message.  Other message types could include one for turning on lights, one for turning off lights, one for turning on the HVAC (Heating, Ventilating, Air Conditioning) system, or one for turning off an entertainment system.); and send, based on the type of message, a data message indicative of the premises data    (col. 11, lines 57-64 - The addressing scheme also uses a message type to identify the type of message that is being transmitted.). 

	Claims 21-23 and 25-26 are similar to claims 7-10, and 12-13, respectively, therefore are rejected under the same rationale. 

	Regarding claim 34, Humphries teaches the device of claim 7, wherein the device is a gateway device located the premises (figure 3: device is host computer 20 located in the same network as other nodes).

	Claim 35 is similar to claim 34, therefore is rejected under the same rationale. 

Allowable Subject Matter
Claims 1-6, 14-19, and 27-32 would be allowable if amended/persuasively argued/terminal disclaimer filed to overcome the double patenting rejection as set forth above. 
Claims 11 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 11 and 24, the prior art of record does not teach further cause the device to determine, based on a mapping of a format associated with the premises device to a common format associated with mapping a plurality of data formats to a single format, a data value and processing the data value to determine the data message.

Response to Arguments
Double Patenting
	The rejection over Application No. 17/105,235 is withdrawn in view of the terminal disclaimer. However, the rejection under U.S. Patent No. 10,890,881 is sustained because the terminal disclaimer does not list the patent.

Claim Rejections - 35 USC § 103
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
	In response to Applicant’s argument that the Office Action fails to show that Humphries teaches “determining, based on data indicative of a current mode associated with the premises, a rule associated with the current mode,” the Patent Office respectfully disagrees and submits that Humphries does teach this limitation.
	As cited in the Office Action, figures 14A-14C of Humphries illustrate different modes, such as night, weekday and weekend modes, have different rules of operations. As pointed out by Applicant in the remarks, pages 11-12, Humphries describes:
	“After a sensor detects an event, the node to which the sensor is connected will transmit a message to the host computer 20 informing the host computer 20 the type of message and the location of the event. The host computer 20 will process
the received message and, based upon the set up of the system, the host computer
20 may transmit one or more messages to some components on the system.” 
	Further, Humphries explains that in a night mode of operation… the interior motion sensors do not trigger any response,” “weekday mode… may differ from the night mode in that the pathway sensors do not trigger any signals,” and that “a weekend mode… disarm most of the sensors so that a detection of the event would not trigger any response.” 
	The message is interpreted as the claimed data indicative of the current mode. If the event is at night, the interior motion sensors do not trigger any response. If the event happens on a weekday, the pathway sensors do not trigger any signals. If the event is on a weekend, most of the sensors and disarmed. The triggering of response, signals and disarming sensors are interpreted as the claimed rules. The night, weekday, weekend modes are interpreted as the claimed current mode.  
	For at least these reasons, the rejection is sustained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2442